ANNETTE KINGSLAND ZIEGLER, J.
¶ 131. (dissenting). I join Justice Prosser's dissent and write separately to clarify my position regarding Section III of that dissent as it pertains to my interpretation of the majority opinion and to clarify the extent to which I join that portion of Justice Prosser's dissent. I depart from the portion of the dissent that infers the majority *169opinion has concluded that the records must be disclosed regardless of the attorney-client privilege. I dissent from any such inference in the majority opinion.
¶ 132. Juneau County has not relied on Wis. Stat. § 905.03, the statute regarding lawyer-client privilege, in its arguments before this court. The majority recognizes the potential limitation of the opinion's application because the County failed to discuss attorney-client privilege. While the majority opinion makes some broad statements regarding an attorney-client relationship being created between the law firm and the County, it does so noting that the County failed to argue that the attorney-client privilege protects it from disclosure. In short, the majority opinion does not decide whether the attorney-client privilege may bar production of these documents. Thus, the majority opinion could have limited usefulness as it does not address a scenario where attorney-client privilege is at issue.
¶ 133. The County could have argued that the attorney-client privilege bars access to these billing records, and the majority recognizes that this case is decided without consideration of that issue. In fact, the majority states: "Our ruling in the present case does not alter the rules governing confidentiality, attorney-client privilege or lawyers' work product, or any other rules protecting against disclosure. No issue has been raised with regard to these rules. We therefore do not decide which court — the circuit court or the court of appeals —reached the correct result regarding redaction of the invoices." Majority op., ¶ 15. Hence, the majority opinion is limited insofar as it does not address (because it was not argued, briefed, or decided) disclosure of documents where the attorney-client privilege is an issue.
*170¶ 134. For the foregoing reason I write separately to clarify my position regarding Section III of Justice Prosser's dissent.
¶ 135. I am authorized to state that Justice MICHAEL J. GABLEMAN joins this dissent.